Filed 5/30/13 In re Alexander L. CA1/5

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       FIRST APPELLATE DISTRICT
                                                  DIVISION FIVE



In re ALEXANDER L., a Person Coming
Under the Juvenile Court Law.
___________________________________                                      A135213
THE PEOPLE,
                                                                         (Contra Costa County Super. Ct.
    Plaintiff and Respondent,                                            No. J0602298)
    v.                                                                   ORDER MODIFYING OPINION
ALEXANDER L.,                                                            [NO CHANGE IN JUDGMENT]

    Defendant and Appellant.


BY THE COURT:

         It is ordered that the opinion filed herein on May 1, 2013, be modified as follows:

         1. The first sentence of the second full paragraph on page 9 is revised to read as
            follows: “ Reversal of the order from which this appeal is taken will certainly
            grant appellant effectual relief, because it will reverse the commitment
            imposed by the April 9, 2012 dispositional order.”

         2. The final sentence of the carryover paragraph at the top of page 10, beginning
            with the word “Accordingly,” is revised by deleting all text after the word
            “order,” while retaining footnote 8. The revised sentence reads as follows:
            “Accordingly, we will reverse the April 9, 2012 dispositional order.8”


                                                             1
      3. Footnote 9 on page 11 is revised by adding the following sentence to the end of
         the footnote: “Because the February 15, 2013 dispositional order is not before
         us, we express no view on it.”


      4. On page 12, the language following the heading “DISPOSITION” is deleted
         and replaced with the following: “The April 9, 2012 dispositional order is
         reversed and the matter is remanded so that the juvenile court may address the
         issues discussed in part IV of this opinion and for such further proceedings as
         are authorized by law.”


      There is no change in judgment.

       Nothing in this order should be construed as expressing any view on the various
legal arguments the parties have raised in their findings related to the request for
modification.




Dated: _______________                   __________________________________, P. J.




                                           2